POLEN, J.
We affirm the final judgment because we find that the appellant’s general objec*939tion to bifurcation was not sufficient to preserve the perceived error that certain evidence should be allowed into evidence during Phase I of the proceedings. See Noel v. Broward Gen. Med. Ctr., 725 So.2d 438 (Fla. 4th DCA 1999); Corona v. State, 64 So.3d 1232 (Fla.2011); Steinhorst v. State, 412 So.2d 332 (Fla.1982); Rodriguez v. State, 609 So.2d 493 (Fla.1992).

Affirmed.

STEVENSON, J., and BONAVITA, AUGUST, Associate Judge, concur.